DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: for sake of clarity (with respect to explicitly clarifying that it is the antioxidant, as opposed to a membrane or a fuel cell), which comprises the cerium hydrogen phosphate), it is suggested that the phrase “…membrane of a fuel cell comprising cerium…” be written, for example, as “…membrane of a fuel cell, the antioxidant comprising cerium…” or “…membrane of a fuel cell, wherein the antioxidant comprises cerium…” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the nanofibers." There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be interpreted that Claim 12 (which is similar in form to Claim 5) depends from Claim 11 (which does initially reference nanofibers and is similar in form to Claim 4), as opposed to Claim 8. Proper clarification is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 7-10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (US 2006/0199063).

	Regarding Claim 1-2, 6-9, 13, Miura teaches a polymer electrolyte fuel cell comprising a polymer electrolyte membrane (Abstract, [0002]). Miura teaches that the membrane is a fluorinated polymer electrolyte membrane, and more specifically, that the membrane is a perfluorosulfonated ionomer electrolyte membrane (e.g. a Nafion, Aciplex, or Flemion membrane) ([0030]). Miura teaches that the membrane further comprises an antioxidant therein, wherein the antioxidant is a radical scavenger ([0050]-[0054]). Miura teaches that the antioxidant is, especially, a phosphate comprising cerium as a metallic element therein ([0040]). More specifically, Miura teaches that the phosphate is a salt of a phosphoric acid such as orthophosphoric acid (H3PO4) (i.e. Miura teaches that the antioxidant is cerium hydrogen phosphate in context of the metallic element being cerium and the phosphoric acid being orthophosphoric acid) ([0041], [0043]). Miura teaches that the antioxidant is, for example, fixed uniformly on the inside of the membrane (i.e. the antioxidant is dispersed in the membrane) ([0044]-[0045]).

	Regarding Claim 3, Miura teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Miura teaches that the antioxidant is cerium hydrogen phosphate in context of the metallic element being cerium and the phosphoric acid being orthophosphoric acid (i.e. the cerium hydrogen phosphate is “a solid acid”) (See Claim 1). It is further noted that regarding composition claims, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (See MPEP 2112.01 II).

Regarding Claim 10, Miura teaches the instantly claimed invention of Claim 8, as previously described.
As previously described, Miura teaches that the antioxidant is cerium hydrogen phosphate in context of the metallic element being cerium and the phosphoric acid being orthophosphoric acid (i.e. the cerium hydrogen phosphate is “a solid acid”) (See Claim 8). It is further noted that regarding composition claims, “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (See MPEP 2112.01 II).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2006/0199063), and further in view of Lee (US 2012/0141919).

Regarding Claims 4-5, Miura teaches the instantly claimed invention of Claim 3, as previously described.
	Miura does not explicitly teach that the antioxidant is in the form of nanofibers, wherein the nanofibers have a diameter of 10 to 900 nm.
	However, Lee teaches a fuel cell membrane electrode assembly comprising a fuel cell electrode (Abstract, [0003]). Lee teaches that the assembly comprises a radical scavenger therein (e.g. a cerium based radical scavenger) ([0043], [0050]). Lee teaches that the radical scavenger is added to carbon nanofibers having a diameter of about 5 to 100 nm ([0041]). Lee teaches the nanofibers help reduce losses of the radical scavenger and help increase the utilization of the radical scavenger ([0036]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention, that one of ordinary skill in the art would add the antioxidant of Miura to carbon nanofibers having a diameter of about 5 to 100 nm, as taught by Lee (“the cerium hydrogen phosphate (CeHPO4) is in the form of nanofibers” wherein “the nanofibers have a diameter of 10 to 900 nm”), given that such a structural form would help reduce losses of the antioxidant and help increase the utilization of the antioxidant.

Regarding Claims 11-12, Miura teaches the instantly claimed invention of Claim 8, as previously described.
	Miura does not explicitly teach that the antioxidant is in the form of nanofibers, wherein the nanofibers have a diameter of 10 to 900 nm.
	However, Lee teaches a fuel cell membrane electrode assembly comprising a fuel cell electrode (Abstract, [0003]). Lee teaches that the assembly comprises a radical scavenger therein (e.g. a cerium based radical scavenger) ([0043], [0050]). Lee teaches that the radical scavenger is added to carbon nanofibers having a diameter of about 5 to 100 nm ([0041]). Lee teaches the nanofibers help reduce losses of the radical scavenger and help increase the utilization of the radical scavenger ([0036]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention, that one of ordinary skill in the art would add the antioxidant of Miura to carbon nanofibers having a diameter of about 5 to 100 nm, as taught by Lee (“the cerium hydrogen phosphate (CeHPO4) is in the form of nanofibers” wherein “the nanofibers have a diameter of 10 to 900 nm”), given that such a structural form would help reduce losses of the antioxidant and help increase the utilization of the antioxidant.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729